DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/23/2020. 
2.	Claims 3, 14, and 25 are cancelled. 
3.  	Claims 1, 2, 4-13, and 15-24 are pending and presented for examination.


Response to Arguments
4.          Applicant's arguments filed on 11/23/2020 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Blackadar and Balakrishnan concerning claims 1, 12, and 23 fails to disclose the limitation “each sensor data segment comprising time-aligned sensor data element sub-sequences from at least two of the sequences of sensor data elements,” as recited in independent claims 1, 12, and 23.

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to  remind the applicant that the rejection is based on the broadest reasonable interpretation of the claims. The Applicant argues on pages 8-9 of the remarks that the cited art does not teach or suggest the limitation “each sensor data segment comprising time-aligned sensor data element sub-sequences from at least two of the 
In addition, Balakrishnan in paragraphs 83 and 84 also discloses classifying user activity,  such as with one or more of the sensors of system 100. The activity may include athletic and/or other physical activity of user 124. Detected motion parameters may be utilized in one or more determinations relating to classifying activity. A plurality of samples from one or more sensors (e.g., sensors 126, 128, and/or 138-142) may be obtained during a first time period…Other non-accelerometer based sensors are also within the scope of this disclosure, either in combination with an accelerometer or individually. Indeed, any sensor(s) configurable to detect or measure athletic movement and/or 
 	Further, in response to applicant’s argument that “…In contrast to the claimed invention, the labels of Blakrishnan characterize events of one sensor only (e.g, “ jump left strike”, [0234] and “ receive right foot strike input data from a right foot sensor"). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV. Moreover, the recited prior art Blackadar and Balakrishnan implement one or more sensors to characterize events and identify an activity type from among a plurality of different activities as disclose above. Thus, the combination of Blackadar and 

5. 	Applicant’s arguments with respect to claims 6-8 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Objections
6.	Claim 15 is objected to because of the following informalities: Claim 15 recites “The method according to claim 14”, should read “The method according to claim 12”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 9, 10, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar et al. US 2015/0119728 (hereinafter, Blackadar), in view of Balakrishnan et al. US 2015/0362519 (hereinafter, Balakrishnan).

9.  	Regarding claim 1, Blackadar discloses a personal multi-sensor apparatus comprising:
 	a memory configured to store plural sequences of sensor data elements, each sequence from a respective distinct sensor (paragraphs 84, 85, 175, and 214), and at least one processing core configured to: 
 	derive, from the plural sequences of sensor data elements, plural sensor data segments, each sensor data segment comprising time-aligned sensor data element sub-sequences from at least two of the sequences of sensor data elements, the sensor data elements being numerical values derived from sensors (abstract and paragraph 178; disclosing during processing of the activity data, an activity type may be identified. A detected activity may fall broadly into one of three classifications. For example an activity may be a recognizable activity that results in data produced by an accelerometer and/or physiological sensor having at least one associated feature set for which the health monitor is programmed to recognize. Examples of recognizable activities may be running, walking, biking, or swimming. Further, paragraphs 209, 214, and Figs 8B, 9A; disclosing identifying different activity types. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A). The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) (e.g., walking) was performed by the subject. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001). In the following three time intervals, the subject transitioned between a running state at a slow speed and the walking state. Furthermore, paragraphs 145-147 and Figs. 4A and 4B; shows identifying and classifying different types of activities over a period of time. As can be seen from the traces of Figs. 4A-4B, there are a number of differences in the traces. The differences include maximum and minimum values of acceleration, periodicity of the traces, number and shapes of peaks in the traces, width of peaks, and distances between peaks, among other things. The differences may, for example, be captured in characteristic feature sets Fn for each trace. Although FIGS. 4A-4B depict only motion data derived from an accelerometer, it will be appreciated that additional data from one or more physiological sensors may be processed in a similar manner to generate feature sets for physiological data. A health monitor may process the physiological data in combination with the activity data to enhance information about a subject or activity performed by the subject. For example, the physiological data may provide an indication of an intensity level of an activity). 
 	Blackadar does not disclose assign a label to at least some of the sensor data segments based on the sensor data elements comprised in the respective sensor data segments, to obtain a sequence of labels; each label being a semantic interpretation of 
	However, Balakrishnan discloses assign a label to at least some of the sensor data segments based on the sensor data elements from the respective distinct sensors comprised in the respective sensor data segments, to obtain a sequence of labels, each label being a semantic interpretation of the sensor data element comprised in the respective sensor data segment (paragraphs 83 and 84; disclosing 
classifying user activity, such as with one or more of the sensors of system 100. The activity may include athletic and/or other physical activity of user 124. Detected motion parameters may be utilized in one or more determinations relating to classifying activity. A plurality of samples from one or more sensors (e.g., sensors 126, 128, and/or 138-142) may be obtained during a first time period…Other non-accelerometer based sensors are also within the scope of this disclosure, either in combination with an accelerometer or individually. Indeed, any sensor(s) configurable to detect or measure athletic movement and/or physiologic properties are within the scope of this disclosure. In this regard, data may be obtained and/or derived from a plurality of sensors, including for example, location sensors (e.g., GPS), heart rate sensors, force sensors, etc…[and] the detected parameters may be classified into one or more categories. Example categories may include, but are not limited to: running, walking, jumping, exercising, participating in a specific sport or activity, or combinations thereof. Further, paragraphs 232-244 and Figs. 18-20; disclosing event identification within signal streams for shoe based sensors. For example, FIG. 18 illustrates example signals from two shoe-based sensors during user performance of a jumping jack exercise or drill. The upper signal 1803 represents the signal from a right shoe-based sensor and the lower signal 1801 represents the signal from a left shoe-based sensor. Labels 0-13 may represent various detected events within the signal stream. For example, the labels may represent the following detected events or states:  0) Jump right strike (i.e., semantic interpretation) , 1) Jump left strike, 2) Jump left launch, 3) Jump right launch, 4) Integral of right X acc above threshold, 5) Integral of left X acc below threshold, 6) Jump left strike, 7) Jump right strike, 8) and 10) Minimum derivative left Z acc, 9) and 11) Minimum derivative right Z acc,  12) Integral of left X acc above threshold, 13) Integral of right X acc below threshold);
     	wherein the apparatus is further configured to determine, based on the sequence of labels, an activity type a user has engaged in while the sequences of sensor data have been obtained, the activity type being distinct from each one of the labels (paragraphs 232-245; disclosing the set of events identified by labels 0-13 may correspond to a jumping jack action template. Accordingly, when a set of events matching events 0-13 are detected in a specified order and/or timing, the system may determine that the user has completed one jumping jack. In another example, a jumping jack template may specify that 7 events must be detected in a particular sequence and within a given timing).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use assign a label to at least some of the sensor data segments based on  as taught by Balakrishnan. The motivation for doing so would have been in order to identify movement events accurately (Balakrishnan, paragraph 246).

10.  	Regarding claims 12 and 23, the claims are rejected with the same rationale as in claim 1. 

11.    Regarding claim 9, Blackadar discloses wherein the plural sequences of sensor data elements comprise at least three sequences of sensor data elements (abstract and paragraphs 178 and 214).

12.    Regarding claim 10, Blackadar discloses wherein the plural sequences of sensor data elements comprise at least nine sequences of sensor data elements (paragraph 178, 214, and Fig 8A, 9A).



13.	Claims 2, 6-8, 13, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar, in view of Balakrishnan, in further view of Robards et al. WO 2010/083562 (hereinafter, Robards).

14.   	Regarding claim 2, Blackadar discloses transmitting data to a node in network (paragraph 136).  
  	 Blackadar in view of Balakrishnan does not disclose transmit the sequence of labels. 
	However, Robards discloses transmit the sequence of labels (abstract; disclosing activity detection, such as training of an activity detector to detect activities represented in input time series data. One example of activities are swimming stokes, such as freestyle and breaststroke. Time series data representing an ordered sequence of activities is provided as input. Further, page 18; disclosing the data is a time series of unlabeled measurements from the sensors. Labels are also received, such as freestyle laps and then a butterfly lap).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan to use transmit the sequence of labels as taught by Robards. The motivation for doing so would have been in order to identify activity type efficiently.

15.   	Regarding claim 13, the claim is rejected with the same rational as in claim 2. 

Regarding claim 6, Blackadar discloses wherein the apparatus is configured to receive plural reference segments and to employ the plural references segments in the assigning of the label to each sensor data segment (paragraphs 85, 143, 160, 214, and 239). See also Balakrishnan (paragraphs 197, 231, and 232). 
 	Blackadar in view of Balakrishnan does not disclose receive, from a network, plural segments. 
	However, Robards discloses receive, from a network, plural segments (abstract and page 16). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan to use receive, from a network, plural segments as taught by Robards. The motivation for doing so would have been in order to identify activity type efficiently.

17.    Regarding claim 7, Blackadar discloses wherein the using of the reference segments comprises comparing each sensor data segment with at least two of the plural reference segment (paragraphs 143, 160, 163, 214, and 239). See also Balakrishnan (paragraphs 127, 168, 231, and 232).  

18.    Regarding claim 8, Blackadar discloses wherein the comparing comprises comparing in a least-squares sense (paragraphs 214 and 239). See also Balakrishnan (paragraph 86).  

Regarding claim 17, Blackadar discloses receiving, from a network, at least one instruction, and employing at least one machine readable instruction in the assigning of the label to each of sensor data segment (paragraphs 26, 125, 193, 209, and 214). 	
 	Blackadar in view of Balakrishnan does not disclose receiving at least one labelling instruction. 
	However, Robards discloses receiving at least one labelling instruction (abstract and pages 15 and 18). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan to use receiving at least one labelling instruction as taught by Robards. The motivation for doing so would have been in order to identify activity type efficiently.

20.    Regarding claim 18, Blackadar discloses wherein the machine readable labelling instruction comprises at least one of the following: an executable program and an executable script (paragraphs 26, 125, 193, 209, and 214). See also Robards (abstract, pages 18 and 22).

 
21.  	Regarding claim 19, Blackadar discloses a server apparatus comprising:
 	a receiver configured to receive a sensor data elements, the sensor data elements being numerical values derived from sensors (paragraphs 87 and 136).
 	Blackadar does not disclose receive a sequence of labels assigned based on sensor data elements, the sensor data elements not being comprised in the sequence of labels and the labels not comprising the sensor data elements, each label being a semantic interpretation of the sensor data element comprised in the respective sensor data segment, and at least one processing core configured to: determine, based on a sequence of labels, an activity type a user has engaged in while the sensor data elements have been obtained, the activity type being distinct from each one of the labels.   	
 	However, Robards discloses receive a sequence of labels assigned based on sensor data elements, the sensor data elements not being comprised in the sequence of labels and the labels not comprising the sensor data elements (abstract and page 18 lines 4-7). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use receive a sequence of labels assigned based on sensor data elements, the sensor data elements not being comprised in the sequence of labels and the labels not comprising the sensor data elements as taught by Robards. The motivation for doing so would have been in order to identify activity type efficiently.
 	Blackadar in view of Robards does not disclose each label being a semantic interpretation of the sensor data element comprised in the respective sensor data segment, and at least one processing core configured to: determine, based on a sequence of labels, an activity type a user has engaged in while the sensor data 
	However, Balakrishnan discloses each label being a semantic interpretation of the sensor data element comprised in the respective sensor data segment (paragraphs 232-244 and Figs. 18-20; disclosing Labels 0-13 may represent various detected events within the signal stream. For example, the labels may represent the following detected events or states:  0) Jump right strike (i.e., semantic interpretation) , 1) Jump left strike, 2) Jump left launch, 3) Jump right launch)…); 
 	and at least one processing core configured to: determine, based on a sequence of labels, an activity type a user has engaged in while the sensor data elements have been obtained, the activity type being distinct from each one of the labels (paragraphs 232-245; disclosing the set of events identified by labels 0-13 may correspond to a jumping jack action template. Accordingly, when a set of events matching events 0-13 are detected in a specified order and/or timing, the system may determine that the user has completed one jumping jack. In another example, a jumping jack template may specify that 7 events must be detected in a particular sequence and within a given timing. See also paragraph 202).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Robards to use each label being a semantic interpretation of the sensor data element comprised in the respective sensor data segment, and at least one processing core configured to: determine, based on a sequence of labels, an activity type a user has engaged in while the sensor data elements have been obtained, the 
 	
22.  	Regarding claims 21 and 24, the claims are rejected with the same rationale as in claim 19.

23.    Regarding claim 20, Blackadar discloses wherein the server apparatus is configured to determine the activity type based on sequence of labels with a list of label sequences stored in the server apparatus, and by selecting an activity type which is associated with a sequence of labels in the list (paragraphs 84, 136, 193, 209, 214, and 260; disclosing determining the activity type based on sequence of labels with a list of label sequences stored in the apparatus). Further, Robards discloses receiving sequence of labels and identifying activity types (abstract and pages 15 and 18). Furthermore, Balakrishnan discloses the set of events identified by labels 0-13 may correspond to a jumping jack action template. Accordingly, when a set of events matching events 0-13 are detected in a specified order and/or timing, the system may determine that the user has completed one jumping jack. In another example, a jumping jack template may specify that 7 events must be detected in a particular sequence and within a given timing. While a set of detected events may include all of specified events of the applicable template, a template match arises when the events satisfy the specified order and timing defined by the template constraints. As noted above, a match process may first identify that first and second predefined events exist (paragraphs 231-245). Blackadar in view of Robards in view of Balakrishnan does not disclose determining the activity type based on comparing the received sequence of labels with a list of label sequences stored in the server apparatus. However, determining the activity type based on comparing the received sequence of labels with a list of label sequences stored in the server apparatus would have been obvious to one ordinary skill in the art based on the teaching of Blackadar in view of Robards in view of Balakrishnan. The motivation for doing so would have been in order to process sensor and activity type data among multiple distributed computers, thereby utilizing network resources efficiently).

24.  	Regarding claim 22, the claim is rejected with the same rationale as in claim 20.


25.	Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar, in view of Balakrishnan, in further view of Kahn et al. US 2014/0046223 (hereinafter, Kahn).

26.  	Regarding claim 4, Blackadar discloses receive, from a node in a network, a machine readable instruction by at least one processor, and determining the activity type (paragraphs 26, 78, 85, 87, 261, and 262).  
 	Blackadar in view of Balakrishnan does not disclose employ the machine readable instruction in determining the activity type. 
 (paragraphs 66-71 and Fig 4). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan to use employ the machine readable instruction in determining the activity type as taught by Kahn. The motivation for doing so would have been in order to calculate final activity data or reconstruction of an event that includes multiple user activity statistics.

27.  	Regarding claim 15, the claim is rejected with the same rationale as in claim 4.

28.    Regarding claim 5, Blackadar discloses wherein the machine readable instruction comprises at least one of the following: an executable program and an executable script (paragraphs 26, 78, 85, 87, 261, and 262). See also Kahn (paragraphs 54, 103, and 107).

29.  	Regarding claim 16, the claim is rejected with the same rationale as in claim 5.


30.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blackadar, in view of Balakrishnan, in view of Meron et al. WO 2014/118767 (hereinafter, Meron).

  	Regarding claim 11, Blackadar discloses wherein the apparatus is configured to derive the plural sensor data segments as disclosed above.  
 	Blackadar in view of Balakrishnan does not disclose a suitably trained artificial neural network. 
	However, Meron discloses a suitably trained artificial neural network (pages 22, 24, and 28). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan to use a suitably trained artificial neural network as taught by Meron. The motivation for doing so would have been in order to identify activity type automatically.


Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
  
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864